     Case 2:17-cv-02591-MCE-JDP Document 18 Filed 12/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN GARCIA,                                      No. 2:17-cv-02591-MCE-JDP
12                        Plaintiff,
13             v.                                        ORDER TO SHOW CAUSE WHY THIS
                                                         CASE SHOULD NOT BE DISMISSED FOR
14    PROCTER AND GAMBLE COMPANY,                        FAILURE TO PROSECUTE AND FAILURE
                                                         TO COMPLY WITH A COURT ORDER
15                        Defendant.
                                                         RESPONSE DUE WITHIN 14 DAYS
16

17

18            On December 1, 2020, the court issued an order resetting an initial scheduling conference
19   for December 17, 2020 and directing the parties to file a joint status report seven days prior. ECF
20   No. 15. Defendant timely filed a status report. ECF No. 17. Plaintiff, however, failed to
21   separately file his own status report or join in defendant’s filing. Accordingly, plaintiff is ordered
22   to show cause why sanctions should not be imposed for his failure to comply with the court’s
23   order.
24            To manage its docket effectively, the court imposes deadlines on litigants and requires
25   litigants to meet those deadlines. The court may dismiss a case for plaintiff’s failure to prosecute
26   or failure to comply with a court order. See Fed. R. Civ. P. 41(b); Hells Canyon Pres. Council v.
27   U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005). Involuntary dismissal is a harsh penalty, but
28
                                                        1
     Case 2:17-cv-02591-MCE-JDP Document 18 Filed 12/17/20 Page 2 of 2


 1   a district court has a duty to administer justice expeditiously and avoid needless burden for the

 2   parties. See Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1. The

 3   court will give plaintiff a chance to explain why the court should not dismiss the case for

 4   plaintiff’s failure to prosecute and failure to comply with a court order. Plaintiff’s failure to

 5   respond to this order will constitute a second failure to comply with a court order and may result

 6   in dismissal of this case.

 7            Accordingly, it is hereby ordered that:

 8            1. The initial scheduling conference currently set for December 17, 2020 is continued to

 9   January 21, 2021 at 10:00 a.m.

10            2. Within 14 days of the date of entry of this order plaintiff shall file a status report and

11   show cause why sanctions should not be imposed for failure to comply with a court order.

12
     IT IS SO ORDERED.
13

14
     Dated:      December 16, 2020
15                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
